1. This court rendered an opinion and entered a judgment in this case reversing the trial court in sustaining the general demurrer to so much of the plaintiff's petition as alleged a cause of action against the defendant for the plaintiff's loss of time and for punitive damages. Sikes v. Foster, 74 Ga. App. 350
(39 S.E.2d 585). The Supreme *Page 165 
Court granted certiorari, and reversed the judgment of this court. Sikes v. Foster, 202 Ga. 122 (42 S.E.2d 441). Therefore, the judgment of reversal originally entered by this court is vacated.
2. Under the ruling of the Supreme Court in this case the trial court did not err in sustaining the demurrer and in dismissing the action.
Judgment affirmed. Sutton, C. J., and Felton, J.,concur.
                          DECIDED MAY 9, 1947.